               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

TEXOMA MFG., LLC,                              )
                                               )
                    Plaintiff,                 )
                                               )
v.                                             )        Case No. CIV-19-148-SPS
                                               )
MONROE ENVIRONMENTAL,                          )
                                               )
                    Defendant.                 )

         ORDER DENYING PLAINTIFF’S MOTION FOR
SANCTIONS AGAINST DEFENDANT FOR SPOLIATION OF EVIDENCE

      Plaintiff Texoma MFG, LLC (“Texoma”) sued Monroe Environmental (“Monroe”)

in Oklahoma state court in the District Court of Bryan County, Case No. 19-CJ-63 alleging

a breach of contract, which the Defendant removed to this Court. The Plaintiff has now

moved the Court for sanctions against the Defendant, alleging spoliation of material

evidence in the present case. For the reasons set forth below, the Court finds that the

Plaintiff’s Motion for Sanctions Against Defendant for Spoliation of Evidence [Docket No.

21] should be DENIED.

                                   BACKGROUND

      According to the parties, Monroe entered into a contract with Texoma whereby

Texoma would manufacture and deliver a total of five tanks, for which Monroe provided

the design. Texoma manufactured the first two tanks (1 and 2) and delivered them to

Monroe’s end-user, SwiftWater. Prior to delivery, Monroe conducted an inspection of

Tanks 1 and 2 on June 4, 2018 at Texoma’s facility. In September 2018 and after delivery,
Texoma was notified that these two tanks had a problem related to premature corrosion.

Texoma then delivered more two tanks (3 and 4) to SwiftWater and retrieved the original

two tanks (1 and 2) to repair them based on specifications provided by Monroe. The

original two tanks (1 and 2), and the final tank under construction (5) were inspected at

Texoma’s facility by a company hired by Monroe, B&N Inspection and Supply, in October

2018. Those three tanks (1, 2, and 5) were then also sent back to the end-user. In November

2018, Monroe notified Texoma of a “second failure,” conveying that all five tanks had now

(again) failed. Monroe contends that all five tanks failed in the same or similar fashion as

the first failure, due to a manufacturing defect. Texoma offered to take the tanks back to

repair them, and Monroe declined. At that time, Monroe had only paid half the contract

price for the five tanks and had not paid for the repairs done on Tanks 1 and 2. Monroe

then hired a third party to repair all five tanks so that they could be put back to work. In

January 2019, Monroe sent an invoice to Texoma for that repair work.

       On April 8, 2019, Texoma sued Monroe for breach of contract for the unpaid

remainder of the invoice, as well as for the cost of the repairs for Tanks 1 and 2. Monroe

has filed a counterclaim for breach of contract, breach of express and implied warranties,

and unjust enrichment. Texoma now seeks dismissal of Monroe’s counterclaims as the

only appropriate remedy for their alleged spoliation of evidence in repairing the tanks.

                                       ANALYSIS

       The Plaintiff has moved for sanctions against the Defendant pursuant to Fed. R. Civ.

P. 37(b)(2)(A)(i)-(vi) and this Court’s inherent authority, for spoliation of material

evidence. As part of this motion, Texoma contends that they were not allowed to inspect

                                            -2-
all five tanks in November 2018 after Monroe alleged the second failure. Texoma therefore

contends that this lack of ability to inspect deprived the company of a defense to Monroe’s

counterclaims because Monroe had the tanks repaired and deprived Texoma of the ability

to determine whether Swiftwater may have used the tanks for an inappropriate purpose

which caused the failure.

       Fed. R. Civ. P. 37(b)(2)(A), in relevant part, states, “If a party . . . fails to obey an

order to provide or permit discovery[,] the court where the action is pending may issue

further just orders, [including:] (v) dismissing the action or proceeding in whole or in part.”

And one of the “inherent powers” of the Court that “must be exercised with restraint and

discretion” is “the ability to fashion an appropriate sanction for conduct which abuses the

judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1992). See also Smith

v. Northwest Financial Acceptance, Inc., 129 F.3d 1408, 1419 (10th Cir.1997) (“[A] federal

court possesses the authority to impose . . . sanctions on its inherent power to control and

supervise its own proceedings.”) (internal quotation omitted). Accordingly, “Spoliation

sanctions are proper when (1) a party has a duty to preserve evidence because it knew, or

should have known, that litigation was imminent, and (2) the adverse party was prejudiced

by the destruction of the evidence.” Turner v. Public Service Co. of Colorado, 563 F.3d

1136, 1149 (10th Cir. 2009), citing Burlington N. & Santa Fe Ry. Co. v. Grant, 505 F.3d

1013, 1032 (10th Cir. 2007). See also Jordan F. Miller Corp. v. Mid-Continent Aircraft

Serv., Inc., 139 F.3d 912, 1998 WL 68879, at *4 (10th Cir. 1998) (unpublished Table

opinion) (“When deciding whether to sanction a party for the spoliation of evidence, courts

have considered a variety of factors, two of which generally carry the most weight: (1) the

                                              -3-
degree of culpability of the party who lost or destroyed the evidence, and (2) the degree of

actual prejudice to the other party.”). Moreover, “[a] litigant has a duty to preserve

evidence that he knows or should know is relevant to imminent or ongoing litigation.”

Jordan F. Miller, 1998 WL 68879, at *5.

       Under both Oklahoma and Tenth Circuit case law, the type and severity of any

sanction imposed is in direct proportion to the nature of the conduct being sanctioned.

Under Oklahoma law, “Willfulness or bad faith, or intentional conduct, goes to the severity

of the sanctions to be imposed, and the most severe sanctions, such as dismissal of the case,

should be imposed only where the party's conduct is intentional, willful or in bad faith.”

Barnett v. Simmons, 2008 OK 100, ¶ 24, 197 P.3d 12, 21. As such, “Factors that should

be considered prior to choosing the most severe sanctions include the following:

willfulness, prejudice, whether there was a warning that failure to cooperate could lead to

dismissal, whether less drastic sanctions were imposed or considered, and the amount of

interference with judicial process.” Barnett, id. at ¶ 26, 197 P.3d at 21, citing Payne v.

DeWitt, 1999 OK 93, 995 P.2d 1088; Hotels, Inc. v. Kampar Corp., 1998 OK CIV APP

93, 964 P.2d 933. But “[a] party is not automatically entitled to a sanction just because

evidence is destroyed or altered.” See Akins v. Ben Milam Heat, Air & Elec., Inc., 2019

OK CIV APP 52, ¶ 59, 451 P.3d 166. Rather, each factual situation must be assessed to

determine what, if any, sanction should be applied.

       Likewise under Tenth Circuit law, “dismissal represents an extreme sanction

appropriate only in cases of willful misconduct.” Ehrenhaus v. Reynolds, 965 F.2d 916,

920 (10th Cir. 1992), citing Meade v. Grubbs, 841 F.2d 1512, 1520 (10th Cir. 1988)

                                             -4-
(overruled on other grounds); M.E.N. Co. v. Control Fluidics, Inc., 834 F.2d 869, 872–873

(10th Cir. 1987); In re Standard Metals Corp., 817 F.2d 625, 628–629 (10th Cir. 1987).

Similarly to Oklahoma law, the Tenth Circuit sets out a number of factors to consider

before choosing dismissal, although they do not represent a “rigid test”: “(1) the degree of

actual prejudice to the defendant; (2) the amount of interference with the judicial process[;]

(3) the culpability of the litigant[;] (4) whether the court warned the party in advance that

dismissal of the action would be a likely sanction for noncompliance[;] and (5) the efficacy

of lesser sanctions.”    Ehrenhaus, 965 F.2d at 921 (internal quotations and citations

omitted). “Only when the aggravating factors outweigh the judicial system’s strong

predisposition to resolve cases on their merits is dismissal an appropriate sanction.” Id.

(quotation omitted). See also Aramburu v. Boeing Co., 112 F.3d 1398, 1407 (10th Cir.

1997) (“The adverse inference must be predicated on the bad faith of the party destroying

the records. Mere negligence in losing or destroying records is not enough[.]”).

       Here, Texoma is not contending that Monroe acted in bad faith in repairing the

tanks. Texoma does contend, however, that Monroe’s actions nevertheless have deprived

them of the ability to defend themselves from Monroe’s counterclaims. Accordingly, the

question remains as to whether dismissal, or some other lesser sanction, is appropriate

under the facts of this case.

       As to the first Ehrenhaus factor, the Court finds that there is some prejudice to

Texoma in that the tanks are no longer in a condition to be inspected. Texoma contends

that they are wholly without the ability to defend themselves from Monroe’s counterclaims.

However, Texoma’s counsel informed the Court that they have hired an expert to examine

                                             -5-
the design specifications for the tanks, and that he has rendered an opinion that there are

defects in the design provided by Monroe. In contrast, Monroe’s expert has apparently

opined that the designs, if implemented correctly, would not have resulted in the damages

suffered. Texoma asserts that, without the actual tanks in their damaged condition, they

cannot combat the argument that “but for a manufacturing defect, this design would have

been fine.” The Court agrees that there is a disadvantage to Texoma in their inability to

have an expert assess the tanks after the alleged second failure and prior to the repairs, and

assumes prejudice to Texoma, but finds that Texoma is not wholly without the ability to

defendant itself from Monroe’s counterclaims given the opinion already obtained by their

expert.

          Turning to the second Ehrenhaus factor, interference with the judicial process, the

Court finds that Monroe’s actions did not. As to the second failure of all five tanks, Monroe

had the repairs to the tanks performed sometime between November 2018 and January

2019; Texoma did not file suit for over three more months, on April 8, 2019. Accordingly,

Monroe’s actions did not interfere with the judicial process and thus do not implicate the

second Ehrenhaus factor. Nor does the fourth Ehrenhaus factor apply here—whether the

Court warned Monroe in advance that dismissal would be a likely sanction for

noncompliance with a Court order.

          The third factor—the culpability of the litigant—warrants some discussion. Monroe

is “culpable” in the sense that they made a deliberate decision to repair all five tanks after

the second failure, and that they chose a third party over Texoma to make those repairs.

But central to Monroe’s defense is that they repaired the tanks and placed them back in

                                              -6-
operation in order to mitigate damages, rather than out of any bad faith or willfulness, and

they took these actions well in advance of the filing of this lawsuit. Accordingly, “this was

not a case in which the litigant intentionally refused to appear, acted in bad faith,

intentionally hid facts or information, or intentionally delayed the justice process.” Turner

v. Anderson, 2018 WL 3025055, at *4 (D.N.M. June 18, 2018). On the other hand,

“Plaintiff’s duty to mitigate damages and its duty to preserve evidence are not mutually

exclusive.” Mariposa Farms, LLC v. Westfalia-Surge, Inc., 2005 WL 8164175, at *2

(D.N.M. Feb. 3, 2005).

       The Court ultimately concludes, however, that Monroe’s decision to repair the tanks

is not indicative of great culpability. At the time the tanks were repaired, litigation was not

imminent and there is no evidence Monroe was aware that it would be. See, e. g., Zolo

Techs. v. Roadway Exp. Inc., 2006 WL 898132, at *3 (D. Colo. Apr. 4, 2006) (“The Court

finds little or no culpability on the part of the Plaintiff in salvaging the Rack Assembly,

other than the actual conscious decision to salvage it. At the time the Rack Assembly was

salvaged, Plaintiff did not know (nor reasonably should have known) that litigation was

imminent.”). Compare with 103 Inv'rs I, L.P. v. Square D Co., 470 F.3d 985, 989 (10th

Cir. 2006) (“The district court found that plaintiff had a duty to preserve the evidence

because it knew or should have known that litigation was imminent, and defendant was

prejudiced by the destruction of the evidence because there was no substitute for a direct

visual examination of the busway. The district court also imposed the least severe sanction

that would be appropriate to balance out the prejudice to the defendant. We conclude that

the district court did not abuse its discretion in granting defendant's motion for sanctions

                                              -7-
and striking Mr. Goens' testimony.”) (emphasis added); Mariposa Farms, 2005 WL

8164175, at *2 (D.N.M. Feb. 3, 2005) (“On July 2, 2003, Plaintiff filed this lawsuit against

Defendants. In late July or early August, 2003, after the lawsuit was filed, Plaintiff

significantly altered the milking system and its components. Plaintiff had approximately

six weeks from the time Dr. Reitsma recommended making changes to the milking system

and its components to the time Plaintiff began making changes in which to notify Rota-

Tech and afford it an opportunity to inspect and/or test the system as it existed prior to the

changes being made. Plaintiff’s changes to the milking system and its components without

prior notice deprived Rota-Tech of the opportunity to gather direct evidence with which to

support its defense to Plaintiff’s claims that the vacuum pressure in the milking system was

deficient as the system existed before the alterations were made.”). Moreover, the cases

cited by Texoma in support of dismissal are products liability cases wherein the evidence

is truly the central fulcrum of the case more so than in a breach of contract case, see Silvestri

v. General Motors Corp., 271 F.3d 583, 585 (4th Cir. 2001), or are otherwise

distinguishable by a Court’s finding of bad faith, see, e. g., Barnett, 2008 OK 100, 197

P.3d 12.

       Finally, the Court turns to the fifth Ehrenhaus factor, the efficacy of lesser sanctions,

and finds that lesser sanctions are not appropriate in this case. In arguing for dismissal,

Texoma contends that lesser sanctions are not appropriate, noting even that an adverse

inference instruction or exclusion of expert evidence would result in either incomplete

information or a complete deprivation of evidence. The Court agrees with these arguments

and therefore finds that neither dismissal nor a lesser sanction is appropriate in this case.

                                               -8-
In sum, the Court finds that the aggravating factors do not outweigh “the judicial system’s

strong predisposition to resolve cases on their merits[.]” Ehrenhaus, 965 F.2d at 921.

       The Court further finds that the application of Oklahoma law, with the Barnett

factors, would result in the same conclusion. See Holley v. Evangelical Lutheran Good

Samaritan Society, 2012 WL 12903865, at *2 (D.N.M. Sept. 14, 2012) (“[S]ome federal

courts hold that where, as here, the spoliation took place before the federal suit was filed,

and even if spoliation is treated solely as an evidentiary issue, state law still controls.”).

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Sanctions Against

Defendant for Spoliation of Evidence [Docket No. 21] is hereby DENIED.

       IT IS SO ORDERED this 24th day of February, 2020.




                                              -9-
